DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The substitute specification filed 05 May 2021 has been entered.  

Applicant's amendment to the claims, filed 05 May 2021, is acknowledged.  Claims 1-8, 11-13, 15-18, 20-22, and 29-32 have been cancelled. Claims 9, 10, 19, 21, 24, 28, and 33 have been amended.  Claims 9, 10, 14, 19, 23-28, and 33 are pending and under consideration.



Information Disclosure Statement
The information disclosure statement filed 25 May 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Applicant’s assistance in providing an IDS format in which the USPTO software can recognize US patent, patent publication document, and foreign patent documents would be greatly appreciated.  To do so, please limit the text in the document number section to single numbers lacking commas, slashes, or dashes.  Please also ensure that publication and foreign patent documents have all digits, including the leading zero following the year indicator for patent publication documents numbered below 999999 (e.g., see citation #55) .  



Withdrawn Objections/Rejections
Applicant’s amendments have obviated the previous objections to the claims and specification.
Applicant’s amendments have obviated the previous rejection of claims 4-6 under 35 U.S.C. 112(b).
Applicant’s amendments have obviated the rejection of claims 1-8, 20-22, and 33 under 35 U.S.C. 112(a) written description.  

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

With respect to each of the double patenting and provisional double patenting rejections of record applicant argues that the amendment to limit the independent claims to a “monospecific, full length IgG” antibody obviated the rejection of record.  Remarks at page 7.  However, as noted in the revised rejections below, even when an antibody is included as one arm of a bispecific (or other format) antibody or an immunoconjugate, a monospecific, full length IgG variant of would nevertheless be an obvious alternate embodiment over any form of an antibody that includes the relevant VH and VL domains.  A monospecific, full length IgG form is not only one of the most common antibody formats, but the ordinary artisan would have been motivated to include the VH and VL domains from any antibody in a monospecific, full length IgG form because it provides a useful control for other formats of the antibody.


Claims 9, 10, 14, 19, 23-28, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US10287352 (of record).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the anti-PD1 antibody arm of the bispecific antibody of the ‘352 is PD1-0103 or its humanized variants, and so comprise the same VH, VL, and CDR sequences as recited in instant SEQ ID NOS: 1-8, 57-61, and 71-77.  
While the patented claims no longer anticipate the now claimed “monospecific, full length IgG” antibody, they nevertheless render such an antibody obvious, along with the generic encoding nucleic acid and method of treating, for the reasons of record and discussed above.   Therefore, the claims are not patentably distinct.

Claims 9, 10, 14, 19, 23-28, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending (allowed) application no. 16/367,017 (pub’d as US20190322748; of record).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the anti-PD1 antibody arm of the bispecific antibody of the ‘017 is PD1-0103 or its humanized variants, and so comprise the same VH, VL, and CDR sequences as recited in instant SEQ ID NOS: 1-8, 57-61, and 71-77.  
While the copending claims no longer anticipate the now claimed “monospecific, full length IgG” antibody, they nevertheless render such an antibody obvious, along with the generic encoding nucleic acid and method of treating, for the reasons of record and discussed above.   Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  However, the ‘017 has been allowed and the provisional double patenting rejection will automatically become non-provisional when the ‘017 issues as a patent.




Claims 9, 10, 14, 19, 23-28, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 9, 11-34, and 51 of copending Application No. 15/944,394 (allowed, pub’d as US20180326054; IDS).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the anti-PD1 antibody arm of the bispecific antibody is PD1-0103 or its 
While the copending claims no longer anticipate the now claimed “monospecific, full length IgG” antibody, they nevertheless render such an antibody obvious, along with the generic encoding nucleic acid and method of treating, for the reasons of record and discussed above.   Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  However, the ‘394 has been allowed and the provisional double patenting rejection will automatically become non-provisional when the ‘394 issues as a patent.



Claims 9, 10, 14, 19, 23-28, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-23 and 29 of copending Application No. 15/943,237 (allowed; pub’d as US20180326010; IDS).  
Although the claims at issue are not identical, they are not patentably distinct from each other because as recited in claim 5 of the ‘237 the immunoconjugates comprise PD1-0103 or its humanized variants, and so comprise the same VH, VL, and CDR sequences as recited in instant SEQ ID NOS: 1-8, 57-61, and 71-77.  
While the copending claims no longer anticipate the now claimed “monospecific, full length IgG” antibody, they nevertheless render such an antibody obvious, along with the generic encoding nucleic acid and method of treating, for the reasons of record and discussed above.   Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented. However, the ‘237 has been allowed and the provisional double patenting rejection will automatically become non-provisional when the ‘237 issues as a patent.



Claims 9, 10, 14, 19, 23-28, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-28, and 34 of copending Application No. 15/943,264 (allowed; pub’d as US20180326011; IDS).  
Although the claims at issue are not identical, they are not patentably distinct from each other because as recited in claim 3 of the ‘264 the immunoconjugates comprise the PD1-0103 anti-PD1 antibody or its humanized variants, and so comprise the same VH, VL, and CDR sequences as recited in instant SEQ ID NOS: 1-8, 57-61, and 71-77.  
While the copending claims no longer anticipate the now claimed “monospecific, full length IgG” antibody, they nevertheless render such an antibody obvious, along with the generic encoding nucleic acid and method of treating, for the reasons of record and discussed above.   Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  However, the ‘264 has been allowed and the provisional double patenting rejection will automatically become non-provisional when the ‘264 issues as a patent.


Claims 9, 10, 14, 19, 23-28, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24, and 36 of copending Application No. 16/189,041 (pub’d as US20190185566; of record).  
Although the claims at issue are not identical, they are not patentably distinct from each other because as recited in, for example, claims 10 -12 of the ‘041 the trimer-containing antigen binding molecule comprises an anti-PD1 component that comprises at least the PD1-0103 anti-PD1 antibody or its humanized variants, and so comprises the same VH, VL, and CDR sequences as recited at least in instant SEQ ID NOS: 1-8, 57-61, and 71-77.  
While the copending claims no longer anticipate the now claimed “monospecific, full length IgG” antibody, they nevertheless render such an antibody obvious, along with the generic encoding nucleic acid and method of treating, for the reasons of record and discussed above.   Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.




Allowable Subject Matter 
No claim is allowed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643